ACCEPTED
                                                                                                               FILED
                                                                                                      05-15-01497-CV
                                                                                                   DALLAS   COUNTY

                                     05-15-01497-CV                                       FIFTH121812015
                                                                                                 COURT OF   APPEALS
                                                                                                         12:55:00
                                                                                                      DALLAS,
                                                                                                                  PM
                                                                                                               TEXAS
                                                                                                      FELICIA PITRE
                                                                                                12/9/2015 10:30:36
                                                                                                    DISTRICT  CLERKAM
                                                                                                          LISA MATZ
                                                                                                         CLERK
                                                                                           Bridgette Vation
                                       CAUSE NO. DC-15-02269

STACY WRIGHT,                                             §      IN THE DISTRICT COURT
                                                          §                     RECEIVED IN
                 Plaintiff,                               §               5th COURT OF APPEALS
                                                          §                    DALLAS, TEXAS
v.                                                        §               12/9/2015 10:30:36 AM
                                                          §      162ND JUDICIALLISA   MATZ
                                                                                  DISTRICT
CITY OF FARMERS BRANCH, TEXAS,                            §                        Clerk
                                                          §
                Defendant.                                §      DALLAS COUNTY, TEXAS

          DEFENDANT CITY OF FARMERS BRANCH'S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant City of Farmers Branch ("Defendant" or "City"), and files this,

its Notice of Appeal. In support thereof, the City respectfully shows the Court as follows:

1.      Defendant City of Farmers Branch desires to appeal from the Court's Order on Defendant

        City of Farmers Branch's Plea to the Jurisdiction/Motion to Dismiss for Lack of Subject

        Matter Jurisdiction, signed by this court on November 18, 2015.

2.      Defendant appeals to the Court of Appeals for the Fifth District of Texas at Dallas.

3.      The appeal of this case is an accelerated appeal, pursuant to Tex.Civ.P. & Rem.C.

        §51.014(a)(8), and pursuant to Tex.Civ.P. & Rem.C. §51.014(b), this appeal stays the

        commencement of trial and all other proceedings in the Trial Court pending resolution of

        this appeal.




Defendant City of Farmers Branch's Notice of Appeal Page I of2
NoticeAppeal
                                                   Respectfully submitted,

                                                   WALKER BRIGHT PC
                                                   100 N. Central Expressway, Suite 800
                                                   Richardso    e s 75080
                                                   Telepho :       72) 744-0192
                                                   Facsi ·       (97 ) 744-0067


                                                          Gera d Bright
                                                          State Bar No. 02991720
                                                          David L. Craft
                                                          State Bar No. 00790522

                                                   Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the foregoing Defendant City of Farmers
Branch's Notice of Appeal has been transmitted via facsimile to all counsel ofrecord and/or parties
as listed below on this the gth day of December, 2015.

John P. Hagan                                             Via Facsimile@ (469)208-5366
Hagan Law Group
1333 West McDermott Dr., Suite 200
Allen, Texas 75013
                                               )
Attorney.for Plaintiff
                                              I




Defendant City offarmers Branch's Notice of Appeal Page 2 of2
NoticeAppeal